DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2, 5-6, 11-12, and 17-18 remain cancelled. Claims 1, 9, and 15 are currently amended. Claims 3-4, 7, 13, and 19 are as previously presented. Claims 8, 10, 14, 16, and 20 are original. Claims 1, 3-4, 7-10, 13-16, and 19-20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(b)
	Claims 1, 9, and 15 have been amended to sufficiently clarify the indefinite elements and limitations such that the corresponding 35 USC 112(b) rejections claims are withdrawn.

Response to Arguments
Rejection Under 35 USC 103
	On pages 9-11 of the Remarks filed 8/3/2021, Applicant argues that the presently cited combination of references fails to teach a location-based data set distribution approach. Applicant asserts that the first data set of the instant claims is different than the first data set taught by the combination because it is not a faulty or outdated data set in need of replacement, but is simply “not applicable” to some devices. Further, Applicant argues that the instant claims allow for concurrent distribution of both data sets to appropriate medical devices via a location-specific approach, whereas applying Donner and Moldenhauer to Jones would result in a purely time-based distribution approach where a second data set 
	Applicant’s arguments are fully considered, but are not persuasive. Jones does teach providing certain data sets to certain devices based on their location; see [0024] & [0030], noting that users can specify “care areas” that correspond to a combination of a configuration and a drug library being assigned to a subarea (e.g. a ward) within a healthcare environment. This shows that configuration and settings data sets may be specific to a targeted child location within a larger parent health organization. In accordance with the user-established settings for the drug library (e.g. settings for a particular care area), the system then distributes drug library data to relevant target medical devices of the parent health organization. The system checks for compatibility of the sent data with the medical device before sending the data (per [0036], [0105]), which in the case of configurations for a particular care area would include checking the detected location of the device for compatibility with the data set. In the case of Jones, a large care area could be established with a particular configuration data set for a large group of devices, followed by the addition of a newer care area for a smaller subset of the devices. In such a situation, the compatibility checking function described in [0036] & [0105] would allow the smaller subset of devices to receive the second configuration data set corresponding to the smaller care area, while a device covered by only the first care area would retain the first configuration data set. 
	Though Jones does describe providing configuration data sets to medical devices based on their assigned location (care area), it does fail to explicitly disclose the concurrent distribution of multiple data sets, with distribution of a second data set specifically commencing prior to completion of distributions of the first data set to all child locations and upon commencing distribution of the second data set, stopping distribution of the first data set for all target medical devices that have not yet received the first data set and that have been specified as target devices for the second data set in the select child locations. Examiner maintains that Donner and Moldenhauer remedy these deficiencies of Jones by teaching that a second updated set of data (analogous to a newly published or updated care area configuration data set in Jones) can be sent out before a first set of data has finished propagating to all destinations in order to provide flexibility for distributing updated version files as quickly as possible (Donner [0043]), as well as that superceding software deployments (analogous to the newly published or updated care area configuration data set targeting a device previously targeted by a first configuration data set in Jones) 
	Additionally, though Applicant argues that the first dataset is not intended to be a faulty or old dataset in need of replacement, and the second data set is not explicitly described as an updated or superceding version, Examiner notes that there is nothing in the claims that precludes interpretation of the first dataset as a more outdated version of the second in the context of a device targeted by both data sets. In the example of the care areas of Jones, a first care area configuration data set covering a large number of devices may be created and distributed, while a second care area configuration data set covering a smaller portion of the same device could also be created and distributed. Practically, for the devices covered by both data sets, the second data set is a superceding or updated version of the first, which is no longer applicable to and thus outdated for the smaller group of targeted devices. 
Examiner notes that this concept is also disclosed in the previously-cited (but not relied-upon) Wilkes reference (US 20030140929 A1, reference “A” on the PTO-892 mailed 9/26/2019), further showing that this aspect of Applicant’s arguments do not show that the instant claims are patentable over the prior art. (See particularly paras. [0157]-[0162]: “System configuration parameters may be defined for a first type of medical device. The system configuration parameters will be sent and accepted by the first type of device unless the particular first type of device has more specific configuration parameters that apply to that particular first type of device. For example, a first plurality of a first type of medical device may be located at general care treatment locations. A second plurality of the first type of medical device may be located at an intensive care treatment location. The general care treatment location may not have specific configuration parameters while the intensive are treatment location does have specific treatment parameters. System configuration parameters will apply to all of the first type of medical devices throughout the infusion system 210, i.e. the device sin the general care treatment locations, unless specific configuration parameters apply, e.g. the intensive care treatment location. For each type of 
Accordingly, the 35 USC 103 rejections for claims 1, 3-4, 7-10, 13-16, and 19-20 are upheld. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20150371004 A1) in view of Donner et al. (US 20140215028 A1) and Moldenhauer (NPL Reference “U” on the PTO-892 form mailed 5/12/2021). 
Claims 1, 9, and 15
Jones teaches a computer-implemented medical device management method for distributing data sets to a plurality of medical devices in child locations of a parent health organization (Jones abstract, [0001], [0011]), the child locations being hospitals or wards (Jones [0003], [0006], [0017], [0060], [0087]-[0088]), said method comprising: 
providing a first data set that has been created for the parent health organization by both a data management system and a drug library (Jones [0003], [0011]-[0014], [0036], [0105]); 
receiving a first user input via a user interface to distribute the first data set to the parent health organization (Jones [0020], [0027], [0082]); 
distributing the first data set to the medical devices specified by the first data set located in the child locations within the parent health organization per distribution policy of the parent health organization for the first data set (Jones abstract, [0001], [0011], [0036], [0105]); 
facilitating operation of medical devices according to the first data set (Jones [0061]-[0062]);
providing a second location specific data set that is different from the first data set and that is to be distributed to medical devices in select child locations (Jones [0036], [0104]-[0105]);3Application No. 15/452,556 
Amendment Dated June 21, 2019Reply to Office Action of March 21, 2019receiving a second user input to distribute the second data set to the select child locations, wherein the second user input is received after the first user input (Jones [0036], [0082], [0104]); 
commencing distribution of the second data set to the select child locations  (Jones [0036], [0069], [0105]), and
(Jones [0036], [0105]).  
Jones shows a system that includes a drug library server (i.e. a data management system and a 
Additionally, Jones shows that this process may be iterative, and that the process may repeat if a drug library is updated with new information (i.e. a second data set different from the first data set, which may be location specific per [0024] & [0030] as explained above); the user-initiated updating of drug library data is considered equivalent to a second user input for distributing the second data set being provided after the first user input because an update or edit to original information would necessarily occur after a first data set had been provided. The most up-to-date drug library information (i.e. the second data set) is then distributed to devices with which it is compatible per [0105] and the previous version of the data is archived per [0036], indicating that the newly acquired updated information is adopted. In addition, because the data sets may be associated with particular care areas that specify data sets specific to the medical devices of a child location, an update specified for the data set of one care area’s medical devices would not be propagated to all medical devices in all care areas and thus after distribution of the second data set, target medical devices in selected child locations would receive the second data set but other medical devices in other child locations could still have the first data set as 
Accordingly, Jones teaches a system that may distribute multiple datasets to medical devices based on their location within a healthcare organization. However, Jones fails to explicitly disclose the commencement of distribution of the second data set occurring specifically prior to completion of distributions of the first data set to all child locations and upon commencing distribution of the second data set, stopping distribution of the first data set for all target medical devices that have not yet received the first data set and that have been specified as target devices for the second data set in the select child locations. 
However, Donner shows a data set distribution system with a second updated set of data that is sent out before a first set of data has finished propagating to all destinations, noting that distribution of the first data set may be interrupted and overridden by the distribution of the second, newer data set to destination nodes (Donner [0043]: “if the information is revised again before the previous revision has completed propagating, the newest revision will propagate as normal. In some cases, a node with an old version (e.g., version 1.2) may receive messages from different neighbors about a less old version (e.g., version 1.3) and a most recent version (e.g., version 1.4). The node selects the most recent version (e.g., version 1.4)” & Donner [0041]: “any node detecting a conflict continues in the distribution process of the selected information and ceases distribution of the non-selected information. One of the revisions is then propagated through the network and the other version is not”). This shows that a newer version of a data set can supersede an earlier version of a data set, and that the superseding second data set can commence distribution before the first data set is finished being distributed to all target devices. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drug library and medical device configuration sharing system of Jones to include functionality for distributing newer updates before an older update has finished being distributed as in Donner in order to provide flexibility for distributing updated version files as quickly as possible, as suggested by Donner [0043]. 
Though the combination teaches distributing revised versions of data sets to target devices so that the newest version (i.e. the second data set) is distributed to target devices while an older revision’s centrally at a server computer or system (as Applicant intends) nor being triggered specifically upon commencing distribution of the second data set. However, Moldenhauer teaches that in a central software update deployment system (i.e. analogous to the drug library distribution service of Jones), superseding software updates (i.e. analogous to the second data set) should be deployed instead of superseded software updates (i.e. analogous to the first data set) when possible (Moldenhauer, top of Pg 2). Moldenhauer explains that superseded updates are updates that “have been replaced with newer versions of the software update” (see bottom of Pg 1), which shows that such updates are analogous to the less new revision of Donner [0043] as well as the first data set of the instant claim. Because the newest superseding updates should be deployed instead of the superseded updates, Moldenhauer indicates that distribution of the superseded updates should be stopped when there is an option to deploy either the superseded or superseding update (i.e. when a destination is indicated by both a first data set and a second data set, and has not yet received the first data set). Moldenhauer also indicates that the superseding update should be deployed “when possible,” which one of ordinary skill in the art would understand to encompass a condition such as ‘upon distribution availability of the superseding update,’ i.e. upon commencing distribution of the second data set. When considered together with the teachings of Jones and Donner, Moldenhauer provides disclosure that would make it obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distribution of iterative and overlapping medical device settings updates of the combination to include the centralized stopping of a superseded update to target devices upon availability of and/or commencement of the distribution of a superseding update as in Moldenhauer in order to ensure that target destinations receive the newer version of a software update providing enhancements or improvements over an earlier version whenever possible (as suggested by Moldenhauer end of Pg 1 – top of Pg 2, “Superseded Icon” section). 
Regarding claim 9, Jones in view of Donner and Moldenhauer teaches a method for distributing data sets to a plurality of medical devices as explained for claim 1. The combination further teaches the method being performed by a server computer (Jones abstract, [0001], [0011], noting a drug library server, considered equivalent to a server computer) configured to perform the method of claim 1, the server computer comprising: 
a network interface circuit configured to provide communications over a network (Jones [0013]-[0014], [0066], noting the drug library server is connected to a local network and may communicate via web-based network services, considered equivalent to the server including a network interface circuit); and 
a processing circuit (Jones [0013]-[0014], [0070], noting the drug library server performing software functions such that one of ordinary skill in the art would understand that some kind of processing circuitry is present).
Thus, the combination teaches a server computer configured to perform the method described above for claim 1. 
Regarding claim 15, Jones in view of Donner and Moldenhauer teaches a method for distributing data sets to a plurality of medical devices as explained for claim 1. The combination further teaches the method being performed by a computer-implemented medical device management system (Jones abstract, [0001], [0011], noting a computerized system) comprising: 
a data management system comprising analog and/or digital circuit components comprising discrete circuit elements and/or programmed integrated circuits (Jones [0064]-[0069], noting a drug library server that manages data distribution, i.e. a data management system);
a medical device comprising a network interface circuit configured to provide communications over one or more networks with another medical device and/or with the data management system (Jones [0013]-[0014], [0066], noting medical devices of the system that communicate with the drug library server over a network, i.e. have network interface circuits configured to provide communications over a network with the data management system). 
Thus, the combination teaches a computer-implemented medical device management system configured to perform the method described above for claim 1. 
Claim 3
Jones in view of Donner and Moldenhauer teaches the method of claim 1, and the combination further teaches: 
receiving a user input to add a new medical device at at least one child location, wherein the new medical device is a type identified by the first data set (Jones [0028], [0105]); 
automatically distributing the first data set to the new medical device located at the at least one child location and facilitating operation of the new medical device according to the first data set (Jones [0105]).  
The combination shows a process for pushing data from a drug library to specified medical devices as described above for claim 1. Jones further shows that new medical devices may be installed (i.e. added to the child location) per [0028]. The installation of a new medical device is considered equivalent to a user input. Whenever a device is connected to the network (i.e. after installation of a new device), the system checks for compatibility with the current drug library information (i.e. checks to see if it is a device specified by the current data set, which could be the first data set if the new device is added before an updated second data set is available) and then automatically pushes the drug library information (e.g. the first data set) to the device (per [0105]) so that the first data set may facilitate operation of the device. 
Claim 4
Note: the new device being added in this claim receives only the second data set, so the limitation that the newly added device is also identified by the first set of data is interpreted as nonfunctional descriptive language. The new device being identified by the first data set does not change the functioning or structure of the claimed invention in any meaningful way and is non-patentably limiting in this case. 
Jones in view of Donner and Moldenhauer teaches the method of claim 1, and the combination further teaches: 
4Application No. 15/452,556Amendment Dated June 21, 2019Reply to Office Action of March 21, 2019receiving a user input to add a new medical device at at least one child location, wherein the new medical device is a type identified by both the first and second data sets (Jones [0028], [0105]); 
distributing the second data set to the new medical device located at the at least one child location and facilitating operation of the new medical device according to the second data set (Jones [0105]).  
The combination shows an iterative process for pushing updated data from a drug library to specified medical devices as described above for claim 1. Jones further shows that new medical devices may be installed (i.e. added to the child location) per [0028]. The installation of a new medical device is 
Claim 10
Note: the new device being added in this claim receives only the second data set, so the limitation that the newly added device is also identified by the first set of data is interpreted as nonfunctional descriptive language. The new device being identified by the first data set does not change the functioning or structure of the claimed invention in any meaningful way and is non-patentably limiting in this case. 
Jones in view of Donner and Moldenhauer teaches the server computer of claim 9, and the combination further teaches wherein the processing circuit is further configured to: 
add a new medical device at a child location, wherein the new medical device is a type identified by both the first and second data sets (Jones [0028], [0105]); and 
automatically distribute the second data set to the new medical device located at the child location and facilitate operation of the new medical device according to the second data set (Jones [0105]).  
The combination shows an iterative process for pushing updated data from a drug library to specified medical devices as described above for claim 9. Jones further shows that new medical devices may be installed (i.e. added to the child location) per [0028]. Whenever a device is connected to the network (i.e. after installation of a new device), the system checks for compatibility with the current drug library information (i.e. checks to see if it is a device specified by the current data set) and then automatically pushes the most up-to-date drug library information (e.g. the second data set) to the device (per [0105]) to facilitate operation of the device. 
Claim 16
Jones in view of Donner and Moldenhauer teaches the computer-implemented medical device management system of claim 15, and the combination further teaches wherein the data management system, upon receiving user input to add a 9Application No. 15/452,556Amendment Dated June 21, 2019Reply to Office Action of March 21, 2019new medical device at a child location, is configured to automatically distribute the second data set to the new medical device and to facilitate operation of the new medical device according to the second data set (Jones [0028], [0105]).  
The combination shows an iterative process for pushing updated data from a drug library to specified medical devices as described above for claim 15. Jones further shows that new medical devices may be installed (i.e. added to the child location) per [0028]. The installation of a new medical device is considered equivalent to a user input. Whenever a device is connected to the network (i.e. after installation of a new device), the system checks for compatibility with the current drug library information (i.e. checks to see if it is a device specified by the current data set) and then automatically pushes the most up-to-date drug library information (e.g. the second data set) to the device (per [0105]) to facilitate operation of the device. 
Claims 7, 13, and 19
Jones in view of Donner and Moldenhauer teaches the method, server computer, and system of claims 1, 9, and 15, respectively, and the combination further teaches wherein the medical device further comprises at least one of a blood collection device, an apheresis device, an infusion pump, and a drug delivery pump (Jones [0018], [0060]-[0062]). 
Claims 8, 14, and 20
Jones in view of Donner and Moldenhauer teaches the method, server computer, and system of claims 1, 9, and 15, respectively, and the combination further teaches wherein the drug library further comprises a database and/or software that stores at least one of drug dosing information, dosing limits, concentration, infusion parameters, and drug specific advisories (Jones [0004], [0015], [0061]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                         

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687